Citation Nr: 0331864	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-00 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to June 
1985.  The appellant is his former spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's request for 
waiver of recovery of loan guaranty indebtedness in the 
amount of $20,846.81.  The appellant subsequently perfected 
an appeal of that decision. 

In October 2001, the Board remanded this case for further 
development noting that in an October 1997 "Analysis of 
Account and Claim," the indebtedness created by the 
foreclosure of the property guaranteed by VA was $21,236.81.  
In a document prepared the same day by a loan guarantee 
officer, the indebtedness was determined to be $20,846.81.  
However, the record reveals that in March 1998 VA re-sold the 
property for $63,155.94.  There is no indication that VA 
considered whether an adjustment to the appellant's 
indebtedness was appropriate given VA's resale of the 
property.  Accordingly, the Board determined that the 
appellant should be provided a complete accounting of the 
total loan guaranty indebtedness.

The appellant was subsequently notified by a June 2002 letter 
that the debt due to VA of $20,846.81 was reduced by 
$1,469.18 to $19,377.63.

In July 2003, the Committee granted a partial waiver in the 
amount of $9,377.63 of the $19,377.63 loan guaranty 
indebtedness.  In addition all interest on that amount was 
waived.  The adjusted loan guaranty indebtedness is now 
$10,000.00.


FINDINGS OF FACT

1.  In December 1988, the veteran and his spouse obtained a 
loan guaranteed by VA for real estate located in Deltona, 
Florida.

2.  A notice of default received by VA in June 1996 noted the 
first uncured default occurred as of April 1, 1996.

3.  The loan was foreclosed in July 1997, resulting in a loan 
guaranty indebtedness of almost $21,000 which was charged to 
the veteran and the appellant.

4.  By a decision dated in September 1999, the Committee on 
Waivers and Compromises granted the veteran's request for 
waiver of the indebtedness but held that his ex-spouse, the 
appellant, remained liable.

5.  By a decision dated in August 2000, the Committee on 
Waivers and Compromises denied the appellant's request for 
waiver of the indebtedness.

6.  By a decision of July 2003 the Committee waived recovery 
of $9,377.63 of the loan guaranty indebtedness and all 
interest on that amount but held that recovery of $10,000 
plus interest on that portion of the indebtedness would not 
violate the principles of equity and good conscience.

7.  Expenses associated with divorce, deaths in her family 
and her own personal illnesses, as well as the veteran's 
failure to make child support payments, mitigate the 
appellant's responsibility as to the default leading to the 
foreclosure.

8.  The appellant's attempts to avoid foreclosure by selling 
the property were thwarted by actions of the veteran.

9.  The appellant's monthly expenses exceed her monthly 
income and recovery of the outstanding loan guaranty 
indebtedness may result in undue hardship to her.

10.  In view of the fact that the veteran's request for 
waiver has been granted and the other considerations noted 
above, recovery of the outstanding loan guaranty indebtedness 
from the appellant would violate the principles of equity and 
good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the remainder of 
the loan guaranty indebtedness are met.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).
However, the VCAA is not applicable to cases involving waiver 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Therefore, the Board will proceed with consideration 
of the veteran's appeal.

In November 1988, the veteran and the appellant executed a VA 
Application for Home Loan Guaranty for a house in Deltona, 
Florida.  They both certified and acknowledged their legal 
obligations to repay VA any claim which VA would be required 
to pay the note holder on account of default on the loan 
payments.  

In February 1989, the veteran and the appellant obtained a VA 
guaranteed loan for $63,024.00, using a VA-guaranteed home 
mortgage loan.  In qualifying from the loan, the veteran 
reported that he was retired from the Navy.  Both the veteran 
and the appellant were employed.

A notice of default received by the RO in June 1996 indicated 
that the first uncured default was in April 1996.  This 
default was never cured.

An August 1996 letter to the veteran (sent to the property) 
noted that the lender had informed VA of a possible 
foreclosure.  The letter reminded the veteran and the 
appellant of their liability for the debt to VA if the sale 
did not bring in enough to pay the lender in full.

In a November 1996 letter to VA, the veteran noted he had 
divorced the appellant in July 1995 and that she was 
occupying the property.

In June 1997 the property was appraised and a value of 
$60,000 was estimated.

Formal mortgage foreclosure proceedings were initiated 
against the appellant and the veteran, as co-obligors under 
the mortgage note.  They were advised that they would be held 
jointly and severally liable to the Government for any claim 
that VA would be required to pay on the loan guaranty.  The 
property was sold to VA at a foreclosure sale on July 29, 
1997.

Following conveyance of the property to VA, the mortgage 
holder was paid a claim under the VA's loan guaranty 
obligation.  In October 1997, the veteran was found to be 
responsible for the amount of the loan guaranty, $21,236.81 
less a credit of $390.00.  The total indebtedness was 
calculated at $20,846.81, and collection efforts were 
initiated against the veteran and the appellant.

In January 1998, the veteran requested a waiver.  In August 
1998 the Committee denied the veteran's request for waiver.  
The Committee in September 1999 granted the veteran's request 
for waiver of the loan guaranty indebtedness.  In making that 
determination the Committee noted that the veteran obtained 
the VA guaranteed loan of $63,024 jointly with his spouse to 
finance the purchase of their home in February 1989.  The 
reason given for the default was the divorce and his failure 
to make child support payments.  Payment plans and efforts to 
reinstate the loan were not successful.  The court documents 
submitted by the veteran indicated that the appellant was to 
reside in the home and she was ordered by the court to make 
the mortgage payments.  Once the veteran learned of the 
pending foreclosure he took measures to regain control of the 
indebtedness to no avail.  The evidence of record indicated 
the veteran could not have anticipated the default, nor did 
he have any control over the circumstances leading to the 
default of the loan.  Therefore the committee waived recovery 
of the indebtedness as to the veteran only.  The Committee 
held that the appellant as co-obligor was still obligated and 
liable for the indebtedness.

In March 1998 the VA re-sold the property in question for 
$63,155.94.  VA's net loss was reduced by $1,469.18.  As such 
the debt due to VA of $20,846.81 was reduced to $19,377.63.

In May 2000, the appellant submitted a request for waiver of 
indebtedness.  In July 2000, she submitted financial data 
indicating that she was working and had a net monthly income 
of $2,034.00.  She reported monthly expenses of $1,880, which 
included $675 for rent or mortgage payment, $250 for food, 
$200 for utilities, $225 for gas, laundry, and car insurance, 
$340 for car loan, $110 for credit union loan, $50 for IRS 
back taxes, and $30 for F-Hut.  Assets included a 1998 Chevy 
Lumina.  Debts including back taxes and loans totaling in 
excess of $20,800.

In August 2000, the Committee denied the appellant's request 
for waiver of the loan guaranty indebtedness.  The Committee 
listed the amount of the loan guaranty indebtedness as 
$20,846.81, plus interest thereon.  In making that 
determination the Committee held that the appellant was at 
fault in creating the debt.  The reason given for the default 
was the divorce of the appellant and the veteran, and that 
the veteran failed to make child support payments.  Although 
appellant may have suffered personal hardship as a result of 
the divorce, this was a civil matter and did not negate her 
contract obligations.  Court documents indicated that the 
appellant was to reside in the home and would be responsible 
to make the mortgage payments.  The Committee held that the 
appellant's failure to maintain mortgage payments resulted in 
default and subsequent foreclosure; and that she displayed an 
apparent complete disregard for the mortgage obligation.  The 
appellant had defaulted on the loan in June 1996 but remained 
in the home until June 1997.  The Committee held that the 
evidence failed to reveal that the appellant made attempts to 
sell the home or to explore other alternatives to 
foreclosure.

In a statement dated in September 2000, the appellant 
reported that she was unable to make the mortgage payments 
because of deaths in her family and because of personal 
illness.  She stated that she tried several time to get the 
veteran to move into the house and take over the payments but 
that he refused, stating that he would rather see the house 
go into foreclosure than ever live in the house again.  She 
stated that she contacted M.W. of RE/MAX Associates and that 
he appraised the house and listed it for sale, placing a sign 
on the front yard.  However, the veteran came over and pulled 
the signs down.  He stated that he would stop any sale from 
going through.

In a letter dated in September 2000, M.W, a realtor with 
RE/MAX Associates, confirmed that the appellant had contacted 
him in February 1997 to sell the home; and that he previewed 
the home and prepared a competitive market analysis.  
However, in March 1977 the veteran took action to prevent the 
sale.

In a letter dated in January 2002, the appellant reported 
that she was experiencing additional financial hardship 
because of expenses associated with her son's court fines and 
counseling fees.  She asserted that if the veteran had not 
interfered with the sale of the property, the indebtedness 
would not have been created.  She stated that she had 
attempted to sale the property, but that the veteran had 
prevented the sale.  The appellant also submitted a letter 
signed by an individual who stated that he had had to help 
the appellant with her expenses, including expenses for food 
for the appellant and her son.  This individual confirmed 
that the appellant tried to sell the property through a 
realtor to prevent foreclosure but that the veteran prevented 
this.

In January 2002, the appellant submitted financial data 
reflecting that she was working and had a net monthly income 
of $1,676.00.  She reported monthly expenses of $1,886, which 
included $605 for rent or mortgage payment, $150 for food, 
$95 for utilities, $30 for cleaning, $80 for gas, $110 for 
telephone, $78 for car insurance, $44 for cablevision.  Total 
monthly expenses were listed as $1,886.  this included $694 
for monthly installment contracts.  Assets included a 1998 
Chevy Lumina.  Debts including loans totaling in excess of 
$30,200.

In July 2003, the Committee on Waivers and Compromises 
granted appellant a partial waiver of the loan guaranty 
indebtedness.  In making that determination the Committee 
noted that there was no change in the previous findings of 
significant fault on the appellant's part.  However, the 
Committee considered the appellant's ability to repay the 
debt.  The financial data she had provided revealed a net 
monthly income of $1,676.00 with total monthly expenses of 
$1,886.00, leaving a negative cash flow of $210.00.  Listed 
assets totaled $16,338.70 consisting of cash, a 401K savings 
account, and a car.  A number of installment loans were 
listed  (all current).  There were no minor children in the 
household.  While a debt of $1,400 plus interest to the IRS 
appeared to have been repaid, appellant also assumed a new 
loan obligation of $12,000.00.  Three credit card balances 
and a Fingerhut debt appear to have significantly increased.  
The Committee determined that with prudent budgeting it would 
not be unreasonable nor would it impede appellant's abilities 
to meet the basic necessities of life to repay $10,000 in 
reasonable monthly installments.  As such the Committee 
waived recovery of $9,377.63 of the $19,377.63 loan guaranty 
indebtedness.  In addition all interest on that amount was 
also waived.


Criteria/Analysis.  Any loan guaranty indebtedness of a 
veteran or the indebtedness of the spouse shall be waived 
only when the following factors are determined to exist: 

(1) Following default there was a loss of 
the property, which constituted security 
for the loan guaranty, insured, or made 
under chapter 37 of title 38, United 
States Code; 

(2) There is no indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining the waiver; and 

(3) Collection of such indebtedness would 
be against the principles of equity and 
good conscience. 

38 C.F.R. § 1.964(a) (2002).

Under 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In this case, it has been 
determined that the facts do not show the presence of any of 
these factors.  As a result, the Board's decision on appeal 
will be limited to the determination of whether or not waiver 
of recovery of the VA indebtedness is warranted on the basis 
of equity and good conscience.

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U.S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase "Equity and Good Conscience" means arriving 
at a fair decision between the obligor and the government.  
In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2) Balancing of faults.  Weighing fault 
of the debtor against VA fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2002).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the appellant bears fault in the creation of 
the loan guaranty indebtedness.  As indicated above, she 
defaulted on her mortgage payment in April 1996 and this 
default was never cured.  She occupied the property and was 
obligated by the divorce decree to make the mortgage 
payments.  However, the fault of the appellant is mitigated 
by the circumstances presented in this case.  The reason 
given for the default was the divorce of the appellant and 
the veteran, the veteran's failure to make child support 
payments, and unexpected expenses associated with deaths in 
her family and her own personal illness.  She stated that she 
tried several time to get the veteran to move into the house 
and take over the payments but that he refused, stating that 
he would rather see the house go into foreclosure than ever 
live in the house again.  She stated that she contacted a 
real estate agent and attempted to sale the house to prevent 
the foreclosure, but that the veteran prevented this action.  
She has presented credible evidence in support of her claim.  
In view of these factors, the Board hold that her fault is 
not determinative in this matter.

The most recent financial data provided by the appellant in 
January 2002 shows that the appellant 's monthly income does 
not cover her monthly expenses and that she has other debts 
amounting to more than $30,000.00.  To repay the indebtedness 
in this case may indeed result in "undue hardship" and 
deprive the appellant of basic necessities.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant  prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After 
carefully weighing all relevant factors, the Board finds that 
recovery of the loan guaranty indebtedness of $10,000.00 
would be against equity and good conscience.  Thus, the Board 
finds the appellant is entitled to waiver of recovery of the 
loan guaranty indebtedness of $10,000.00.


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
granted.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
Appeal to the United States Court of Appeals for Veterans Claims (Court)
File with the Board a motion for reconsideration of this decision
File with the Board a motion to vacate this decision 
File with the Board a motion for revision of this decision based on clear 
and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
Reopen your claim at the local VA office by submitting new and material 
evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
2



